NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 12/21/2020 has been entered. Claims 1, 5, 9-11, and 14-16 have been amended. No claims have been added. Claim 7 has been cancelled. Claims 1-5 and 9-20 are still pending in this application, with claims 1 and 16 being independent.

Applicant’s amendments to the claims have overcome the objections and 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection previously set forth in the Non-Final Office Action mailed 12/10/2020.

Reasons for Allowance
Claims 1-5 and 9-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a light source including at least one LED light source dot emitting light of a first color, a light emission portion emitting light of different colors, the light emission portion is a shell, the light emission portion includes a first and second emission portion, the first and second emission portion are formed separately in different colors and assembled together at different positions of the shell, the first emission portion emit a white light for a main illumination, the second emission portion emits a colored light for a scene 
The closet prior art, KANG (US 2013/0314918), does not include the combination of all the claimed limitations above, specifically the light emission portion is a shell, the first emission portion emits a white light for a main illumination, the second emission portion emits a colored light for a scene illumination, the LED light source dot includes a first and second light source component disposed on a same substrate, the first light source component includes a plurality of white-light LED light source dots facing a front side to emit the white light downwards for the main illumination, the second light source component includes a plurality of LED light source dots for emitting the colored light facing a lateral side for the scene illumination, a separation 
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is (571)272-2782.  The examiner can normally be reached on Monday-Wednesday 9AM-6:00PM.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. E./
Examiner, Art Unit 2875


	/BRYON T GYLLSTROM/            Primary Examiner, Art Unit 2875